DETAILED ACTION
The following is an Allowance in response to application number 14/846,397 filed 10/1/2020. Claims 1, 4, 8-11, 14, and 18-30 are pending and are allowed. 


Reasons for Allowance
Claims 1, 4, 8-11, 14, and 18-30 were pending. Claims 1, 4, 8-11, 14, and 18-30 are now allowed. Applicant’s amendments and prior art argument were persuasive to overcome the prior art rejections. The claimed subject matter recites a system and method for analyzing, displaying and navigating reviews on a user interface. The combination of the closest prior art found fails to teach or suggest each limitation of the independent claims. Baker teaches a system and method for analyzing reviews, performing sentiment analysis, extracting features and creating annotations. Sterne teaches a system and method for determining a total polarity for product features. Brun teaches a system and method for displaying a pie chart indicating a percentage of positive and negative opinions. Wilson teaches a system and method for displaying snippets of reviews for extracted features. Johnson teaches a system and method for a determining positive and negative feature scores based on predetermined threshold scores. However, the combination of Baker, Sterne, Brun, Wilson, and Johnson fail to teach or suggest in response to receiving a user request, facilitating displaying an overview page comprising: an overall score for a plurality of similar items described in the one or more reviews, each item of the plurality of similar items having at least one respective USA.602481816.2/P5D2Attorney Docket No.: 1147US01/1761284.5 feature of the set of features and the overall score determined by user voting; and one or more display options for displaying one or more graphical indicias of consumer sentiment; in response to a first user selection of a first display option on the overview page facilitating displaying  a pie chart displaying: a percentage of the positive reviews in the annotated set of reviews for the at least one respective feature; a percentage of the negative reviews in the annotated set of reviews for the at least one respective feature; and a percentage of the neutral reviews in the annotated set of reviews for the at least one respective feature; and in response to a second user selection of a second display option on the overview page, facilitating displaying: a table located underneath the pie chart, wherein the table is configured to, in response to a selection of a respective portion of the pie chart, display a respective snippet of a set of snippets of: the positive reviews in the annotated set of reviews for the 
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. The 35 USC 101 rejection was withdrawn in the 03/02/2020 Office Action on p. 2-3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Baker et al, US Patent No. 10,002,371 B1, a system, method, and computer program product for researching online reviews to assess the performance and functionality of digital media consumer products bought online or not (e.g. eBooks, movies, TV shows, music, DVD's, etc.). The system extracts reviews from multiple online sources, including online "stores", professional articles, blogs, online magazines, websites, etc.; and, utilizes sentiment analysis 
Sterne et al, US Patent No. 8,600,796 B1, an overall average review rating for a product may be determined, based on user ratings that are associated with opinions of a product, within a dimension corresponding to a user trait. A segment variation score for each of a plurality of segments of the dimension may be determined. Each segment may correspond to one or more values of the user trait corresponding to the dimension. A total variation score may be determined for the dimension based on the segment variation scores determined for each of the plurality of segments of the dimension. The total variation score for the dimension may be compared to a polarization threshold to determine whether the dimension is polarized. Generated information may identify the product as having sentiment that is polarized.
Brun, US Publication No. 2012/0245924 A1, an authoring assistant includes a parser which automatically identifies opinion expressions in input text. The text may include an author's review of an item, such as a product or service. A computer-implemented opinion review component generates an analysis of the text, which is based on the identified opinion expressions. The opinion review component computes an effective opinion of the text as a function of a measure of polarity associated with the identified opinion expressions. A representation generator generates a representation of the analysis for display on an associated user interface.
Wilson et al, US Publication No. 2015/0235243 A1, A method of collecting and analyzing data over a network is disclosed which for embedding in webpages and which collects feedback from a plurality of users, and processes 
Johnson et al, US Publication No. 2015/0150023 A1, A system for conducting parallelization of tasks is disclosed. The system includes an interface for receiving messages comprising a representation of logic describing two tasks to be executed in parallel, the message further comprising a content payload for use in the tasks. The system further includes a parallel processing grid comprising devices running on independent machines, each device comprising a processing manager unit and at least two processing units. The processing manager is configured to parse the received messages and to distribute the at least two tasks to the at least two processing units for independent and parallel processing relative to the content payload.
Fernandez et al, Feature Extraction from Product Reviews using Feature Similarity and Polarity, 2009, research on developing techniques to access user generated content, and specifically user reviews on different products. This paper addresses the problem of extracting the features from user comments of a particular product, taking advantage of a corpus with a semi-structured format: pros, cons and summary.
Nithya et al, Sentiment Analysis On Unstructured Review, 2014, the proposed paper classifies the most identified features using supervised learning method Naïve Bayes and determined their positive, negative and neutral polarity distribution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Examiner, Art Unit 3624